Citation Nr: 0913021	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1957. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran asserts that service connection for bilateral 
hearing loss and tinnitus is warranted because he developed 
these conditions during service due to acoustic trauma.  
Specifically, he reports being exposed to 90-millimeter 
cannon fire while working around M-48 tanks during service.  
He has also reported that his hearing loss and the loud 
ringing in his ears began during service and has continued 
since.  

In his statements, the Veteran has indicated that he has 
received continuing treatment for his ears from an Ear Nose 
and Throat (ENT) Specialist, Anthony J. Martinez, including 
surgery to remove a lesion from behind his eardrum.  However, 
to date, no records from this treatment have been associated 
with the claims file.  

The Veteran has provided a private audiological evaluation 
from the First Coast Hearing Clinic dated in February 2005.  
This report is in graph form only, which the Board is unable 
to interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  Accordingly, on remand the RO/AMC should 
make arrangements to have this graph interpreted, as well as 
schedule the Veteran for a VA audiological examination.  Any 
recent treatment from the First Coast Hearing Clinic should 
also be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain a 
complete copy of the Veteran's private 
treatment records from Dr. Anthony J. 
Martinez, as well as any recent 
treatment records from Jay H. Underwood 
at the First Coast Hearing Clinic, 
dated since February 2005.  

2.  Then, schedule the Veteran for a VA 
audiological examination.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should also interpret the 
audiometer graph, dated February 21, 
2005.  The examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or more likelihood) 
that any diagnosed hearing loss and/or 
tinnitus had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
cannon fire noise.

A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, readjudicate the 
Veteran's claims on appeal.  If the 
claims remain denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




